DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following reasons.
-Each of claims 1, 10 and 16  recites the limitations “Volterra series expansion”.  It is unclear on basically what makes a “Volterra series expansion” structurally different from a polynomial series not called as a “Volterra series expansion”.  For examination purpose, each of the limitation is broadly interpreted just as a polynomial series expansion.
-Each of claims 1, 10 and 16  recites the limitation “deep neural network”.  It is unclear on basically what makes a “deep neural network” structurally different from an adaptive filter network not called as a “deep neural network”.  For examination purpose, the limitation is broadly interpreted just as an adaptive filter network/system.
-Claim 16 recites the limitation “demodulating”.  It appears that the limitation should be changed to –demodulate--
	-Claims, depended on above claims, are therefore also objected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 2, 6-10, 14-16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,985,951.
-Regarding claim 1, claims 1-20 of U.S. Patent No. 10,985,951 teaches a distortion-compensating processor, the processor (see claim 1 of U.S. Patent No. 10,985,951) configurable of comprising: an input port “input” configured to receive a distorted signal “distorted transmitted radio frequency signal” representing information “set of symbols” distorted by a channel “communication channel”; at least one automated processor (comprising “Volterra series processor” and “equalizer”), configured to: decompose, via  the “Volterra series processor”, the distorted signal as a Volterra series expansion “Volterra series expansion”; and receive, via the “equalizer”, the decomposed distorted signal as the Volterra series expansion, and to implement an equalizer (being the “equalizer”) to produce an output “data corresponding to a reduced distortion of the received distorted transmitted radio frequency signal” having reduced distortion “reduced distortion “ with respect to the distorted signal, the equalizer comprising a deep neural network “deep neural network” trained with respect to distortion of the channel “channel distortion of training symbols”; and an output port “output” configured to present the output.
-Regarding claim 2, claims 1-20 of U.S. Patent No. 10,985,951 teaches that the distorted signal is received from a radio receiver “radio receiver” (see claim 1 of U.S. Patent No. 10,985,951).

-Regarding claim 7, claims 1-20 of U.S. Patent No. 10,985,951 teaches that the deep neural network can comprise at least three one-dimensional layers “at least three one-dimensional hidden layers”, each layer having at least 10 feature maps “10 feature maps”, and a fully connected layer “fully connected layer” subsequent to the at least three layers, (see claim 5 and 6 of U.S. Patent No. 10,985,951).
-Regarding claim 8, claims 1-20 of U.S. Patent No. 10,985,951 teaches that the distorted signal can comprise a transmitted orthogonal frequency multiplexed radio frequency signal “orthogonal frequency multiplexed signal” (see claim 7 of U.S. Patent No. 10,985,951).
-Regarding claim 9, claims 1-20 of U.S. Patent No. 10,985,951 teaches that the distortion-compensating processor can comprise a demodulator “demodulator”, configured to demodulate the output as a set of symbols “set of symbols” representing the information (see claim 10 of U.S. Patent No. 10,985,951).
-Regarding claim 10, claims 1-20 of U.S. Patent No. 10,985,951 teaches a method, permed by radio receiver (“radio receiver”, claim 1) of compensating for a distortion, the method (see claim 1 of U.S. Patent No. 10,985,951) configurable of comprising: receiving, via “an input”,  a distorted signal “distorted transmitted radio frequency signal” representing information “set of symbols” distorted by a channel “communication channel”; decomposing the distorted signal as a Volterra series expansion “Volterra series expansion” with a Volterra 
-Regarding claim 14, claims 1-20 of U.S. Patent No. 10,985,951 teaches that the deep neural network can comprise at least three one-dimensional layers “at least three one-dimensional hidden layers”, each layer having at least 10 feature maps “10 feature maps”, and a fully connected layer “fully connected layer” subsequent to the at least three layers, (see claim 5 and 6 of U.S. Patent No. 10,985,951), wherein the Volterra series expansion can comprise at least fifth order terms “at least fifth order terms” (see claim 3 of U.S. Patent No. 10,985,951).
-Claim 15 is rejected with similar reasons for claim 9.
-Regarding claim 16, claims 1-20 of U.S. Patent No. 10,985,951 teaches a non-linear distortion-compensating processor at a receive site “radio receiver”, the non-linear distortion-compensating processor (see claim 1 of U.S. Patent No. 10,985,951) configurable of comprising: an input “input” configured to receive a non-linearly distorted radio frequency signal “distorted transmitted radio frequency signal” representing information “set of symbols” distorted by a channel “communication channel” of a radio frequency communication system (inherently at a corresponding transmit site for transmitting the information); at least one automated processor 
Claims 1-20 of U.S. Patent No. 10,985,951 teaches that the at least one automated processor can further comprise a demodulator “demodulator” for demodulating, via  the information modulated in the non-linearly distorted radio frequency signal (see claim 10 of U.S. Patent No. 10,985,951).
-Regarding claim 18, claims 1-20 of U.S. Patent No. 10,985,951 teaches that the deep neural network can comprise at least three one-dimensional layers “at least three one-dimensional hidden layers”, each layer having at least 10 feature maps “10 feature maps”, and a fully connected layer “fully connected layer” subsequent to the at least three layers, (see claim 5 and 6 of U.S. Patent No. 10,985,951).
-Regarding claim 19, claims 1-20 of U.S. Patent No. 10,985,951 teaches that the deep neural network can be trained with data comprising symbol-specific pairs of the information and a corresponding non-linearly distorted radio frequency signal representing information, each symbol-specific pair indicated by  one symbol among distorted symbols “symbols distorted by radio frequency channel distortion labelled” indicating the corresponding non-linearly distorted radio frequency signal representing information and a corresponding symbol among  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al (2012/0086504).
-Regarding claim 1, Tsukamoto et al  teaches a  distortion-compensating processor (400) being a receiver (see figure 6), comprising: 
an input port (being an input port of (101))  configured to receive a distorted signal (being a receive signal (“analog signal transmitted from a transmission station”, [0042]) received at the distortion-compensating processor ) representing information (being a transmit signal (“analog signal”, [0042]) transmitted at a transmitter (“transmission station”, [0042])) distorted by a channel (being a transmission path from the transmitter to the receiver); 
at least one automated processor (comprising (104, 105, 106, 107, 401, 402-2,…, 402-N, 403, 404)), configured to: decompose, via (104, 105, 106, 107, 401, 402-2,…, 402-N),  the distorted signal,  as a polynomial series expansion , into first-order terms (outputted from (106)), 2nd-order terms (outputted from (402-2)),…, Nth-order terms(outputted from (402-N); and receive, via (403),  the decomposed distorted signal as the polynomial series expansion, and to implement an equalizer (403, 404) to produce, via (404), an output (OUTPUT) having 
an output port (being the output port of (404)) configured to present the output,
(see [0040, 0064-0069]).
(The polynomial series expansion is considered here equivalent with the limitation “Volterra series expansion”, and hereafter called so, since it is well-recognized in the art that a Volterra series expansion can be broadly expressed with a polynomial series expansion.  In order to clarify the well recognition, the examiner herein cites Aparin et al (2011/0270590) teaching that a Volterra series expansion “Volterra series” can be broadly expressed with a polynomial series expansion “a1x + a2x2 +a3x3 +…. +aMxM”, (see [0008]).
-Regarding claim 2, Tsukamoto et al  teaches that the distorted signal is received from a radio receiver (400) (see figure 6 and [0042]).
-Regarding claim 6, Tsukamoto et al  teaches that the Volterra series expansion comprises at least fifth order terms if “N” is equal or greater than 5, (see figure 6), and the deep neural network comprises at least two convolutional filter paths (403-2 and 403-3) (see figure 6), (said convolutional filter paths considered here equivalent with the limitation “convolutional network layers”, and hereafter called so).

receiving, via an input port of (101),  a distorted signal (being a receive signal (“analog signal transmitted from a transmission station”, [0042]) received at the receiver) representing information (being a transmit signal (“analog signal”, [0042]) generated and transmitted at a transmitter (“transmission station”, [0042])) distorted by a channel (being a transmission path from the transmitter to the receiver); 
decomposing, via (104, 105, 106, 107, 401, 402-2,…, 402-N),  the distorted signal as a Volterra series expansion (being a polynomial series expansion , into first-order terms (outputted from (106)), 2nd-order terms (outputted from (402-2)),…, Nth-order terms (outputted from (402-N)) with a Volterra processor (comprising (104, 105, 106, 107, 401, 402-2,…, 402-N)); and 
equalizing, via (403, 404),  the distorted signal with an automated equalizer (403, 404), comprising an adaptive filter system (403-2,…,403-N)), (considered here equivalent with the limitation “deep neural network” and hereafter called so), trained with respect to distortion of the channel, the distortion comprising third order distortion“IM3”, [0040] and other order distortions (“arbitrary order distortion”, [0069] ), the equalizer, which receives the decomposed distorted signal as the Volterra series expansion and produces an output (being an output port of (404)) having reduced distortion with respect to the distorted signal,
(see [0040, 0064-0069]).
-Regarding claim 8, Tsukamoto et al  teaches a  distortion-compensating processor (600) being a receiver (see figure 8 and [0032-0044, 0081, 0082]), comprising: 

at least one automated processor (comprising (106, 111, 107, 108, 109, 110)), configured to: decompose, via (106, 107, 108, 109),  the distorted signal  as a polynomial series expansion (comprising first-order terms (outputted from (106)) and third-order terms (outputted from (109), (said polynomial series expansion considered here equivalent with the limitation “Voterra series expansion” and hereafter called so); and receive, via (110),  the decomposed distorted signal as the Voterra series expansion, and to implement an equalizer (110, 111) to produce, via (111), an output (OUTPUT) having reduced distortion with respect to the distorted signal, the equalizer comprising an adaptive filter system (110), (considered here equivalent with the limitation “deep neural network” and hereafter called so), receiving the third-order terms of the Voterra series expansion, wherein the  deep neural network is adaptively adjusted/trained with respect to channel distortion (comprising third order distortion“IM3”, [0040]), and
an output port (being the output port of (111)) configured to present the output.
Tsukamoto et al  further teaches that the distorted signal comprises a transmitted orthogonal frequency multiplexed radio frequency signal (“OFDM signal”, [0080]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 11, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al  in view of Lozhkin (2011/0293051).
-Regarding claim 3, Tsukamoto et al  does not teach whether the distorted signal is distorted by amplification by a radio frequency power amplifier and transmission through a radio frequency communication channel, as claimed.
In analogous art, Lozhkin teaches that an information (x(t)) can be generated for transmission at a transmit site  (10) by modulating, via a modulator (12),  the information into a modulated signal as a radio frequency signal (“high-frequency signal”, [0034])  (outputted from (12)  and amplifying the radio frequency signal, by a radio frequency power amplifier (13), into an amplified modulated signal  for wireless transmission, and a corresponding receive site (20) receiving the modulated signal  can comprise a demodulator (21) to demodulate the amplified modulated signal  for recovering the information (outputted from (21)) (see figure 2 and [0034, 0035]).
For applications, since Tsukamoto et al  does not teach in detail on how the information is generated for transmission at the transmitter and how the information is recovered at the receiver, it would have been obvious for one skilled in the art before the effective filing date of 
	With the implementation, Tsukamoto et al  in view of Lozhkin further teaches that the distorted signal (then being the  amplified modulated signal  received at the receiver) would be distorted by an intermodulation distortion (“Intermodulation Distortion”, [0003] of Lozhkin) of amplification by the radio frequency power amplifier and a distortion (“nonlinear distortion”, [0016] of Tsukamoto et al) of transmission through a radio frequency communication channel (being the transmission path from the transmitter to the receiver).
-Regarding claim 9, Tsukamoto et al  does not teach whether the distortion-compensating processor according to claim 1, further comprising a demodulator, configured to demodulate the output as the set of symbols representing the information, as claimed.
In analogous art, Lozhkin  teaches that an information (x(t)) can be generated for transmission at a transmit site  (10) by modulating, via a modulator (12),  the information into a modulated signal (outputted from (12)  for transmission, and a corresponding receive site (20) receiving the modulated signal  can comprise a demodulator (21) to demodulate the received modulated signal  for recovering the information (outputted from (21)) (see figure 2 and [0034, 0035]).

-Claim 15 is rejected with similar reasons for claim 9, as being unpatentable over Tsukamoto et al  in view of Lozhkin.
-Regarding claim 16, Tsukamoto et al  teaches a non-linear distortion-compensating processor (400) being a receiver (see figure 6 and [0040, 0064-0069]), comprising: 
an input (being an input port of (101))  configured to receive a non-linearly distorted radio frequency signal (being a receive signal (“analog signal transmitted from a transmission station”, [0042]) received at the distortion-compensating processor) representing information (being a transmit signal (“analog signal”, [0042]) transmitted at a transmitter (“transmission station”, [0042])) distorted by a channel (being a transmission path from the transmitter to the receiver) of a radio frequency communication system (being the transmitter); 
at least one automated processor (comprising (104, 105, 106, 107, 401, 402-2,…, 402-N, 403, 404)), configured to: 
decompose, , via (104, 105, 106, 107, 401, 402-2,…, 402-N),  the non-linearly distorted radio frequency signal, as a polynomial series expansion , into first-order terms (outputted from 
process, via (403), the Volterra series expansion with an adaptive filter system (403-2,…,403-N)), (considered here equivalent with the limitation “deep neural network” and hereafter called so), adaptively adjusted/trained with respect to the non-linear distortion (comprising third order distortion“IM3”, [0040] and other order distortions (“arbitrary order distortion”, [0069] ) of the radio frequency communication system, to equalize  the distortion.
Tsukamoto et al  does not teach whether  the at least one automated processor is configured to demodulate the information modulated in the non-linearly distorted radio frequency signal, as claimed.
In analogous art, Lozhkin  teaches that an information (x(t)) can be generated for transmission at a transmit site  (10) by modulating, via a modulator (12),  the information into a modulated signal (outputted from (12)  for transmission, and a corresponding receive site (20) receiving the modulated signal  can comprise a demodulator (21) to demodulate the received modulated signal  for recovering the information (outputted from (21)) (see figure 2 and [0034, 0035]).
For applications, since Tsukamoto et al  does not teach in detail on how the information is generated for transmission at the transmitter and how the information is recovered at the receiver, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Tsukamoto et al, as taught by Lozhkin, in such way that the transmitter would comprise a modulator for modulating the information into a modulated 
-Regarding claim 19, Tsukamoto et al  in view of Lozhkin teaches that the deep neural network is adjusted/trained with data comprising symbol-specific pairs of the information and a corresponding non-linearly distorted radio frequency signal representing information, each pair comprising the information (indicated by (OUTPUT)) and a corresponding non-linearly distorted radio frequency signal representing information (indicated by an output of (104) to input to (105)), (see figure 6 and [0067-0069] of Tsukamoto et al).
-Regarding claim 11, Tsukamoto et al  teaches a method, (performed by a receiver (600)  (see figure 8 and [0032-0044, 0081, 0082]), of compensating for a distortion, the method (see figure 8) comprising: 
receiving, via an input port of (101),  a distorted signal (being a receive signal (“analog signal transmitted from a transmission station”, [0042]) received at the receiver) representing information (being a transmit signal (“analog signal”, [0042]) generated and transmitted at a transmitter (“transmission station”, [0042])) distorted by a channel (being a transmission path from the transmitter to the receiver); 
decomposing, via (106, 107, 108, 109),    the distorted signal as a polynomial series expansion (comprising first-order terms (outputted from (106)) and third-order terms (outputted from (109), (said polynomial series expansion considered here equivalent with the 
equalizing, via (110, 111),  the distorted signal with an automated equalizer (110, 111), comprising an adaptive filter system (110), (considered here equivalent with the limitation “deep neural network” and hereafter called so), trained with respect to distortion of the channel, the distortion comprising the third order distortion“IM3”, [0040]), the equalizer, which receives the decomposed distorted signal as the Volterra series expansion and produces an output (being an output port of (111)) having reduced distortion with respect to the distorted signal.
Tsukamoto et al  further teaches that the input comprises a radio frequency orthogonal frequency multiplexed radio frequency signal (“OFDM signal”, [0080]), which conveys the information, generated and transmitted at the transmitter and received though the receiver as a radio receiver. 
Tsukamoto et al  does not teaches whether the radio frequency orthogonal frequency multiplexed radio frequency signal is amplified and distorted by a radio frequency power amplifier as claimed.
In analogous art, Lozhkin teaches that a transmit site (10) can amplify, via using a radio frequency power amplifier (13), a radio frequency signal, which conveys information (x(t)), to a high power for wireless transmission (see figure 2 and [0034, 0035])
For applications, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Tsukamoto et al, as taught by Lozhkin, in such way that the transmitter would comprise a radio frequency power amplifier for amplifying 
With the implementation, Tsukamoto et al in view of Lozhkin teaches that the radio frequency orthogonal frequency multiplexed radio frequency signal is amplified by the radio frequency power amplifier would be distorted by an intermodulation distortion (“Intermodulation Distortion”, [0003] of Lozhkin) of amplification by the radio frequency power amplifier.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al  in view of Adams et al (2016/0317096).
-Regarding claim 7, Tsukamoto et al  teaches that the deep neural network comprises at least three one-dimensional layers (400-2, 400-3, 403N) (see figure 6).
Tsukamoto et al  does not teach whether in the deep neural network, each layer having at least 10 feature maps, as claimed.
However, Tsukamoto et al  teaches that each layer comprises an adaptive FIR filter (400-2, 400-3 or 403N), (see figure 6, and “FIR”, [0038])).
In analogous art, Adams et al  teaches that an adaptive FIR filter can implemented with an adaptive FIR filter with adaptive taps up to 400 taps, (see (702) of figure 8, and [0089]).

With the implementation, Tsukamoto et al in view of Adams et al    teaches that in the deep neural network, each layer comprises an adaptive FIR filter having at least 10 taps mapped from an adaptiveness, (said taps considered here equivalent with the limitation “feature maps”, and hereafter called so).
	With the implementation, Tsukamoto et al in view of Adams et al  further teaches that the deep neural network comprises : a connected path (comprising (404)) subsequent to the at least three layers (see figure 6 of Tsukamoto et al  ), (said connected path considered here equivalent with the limitation “fully connected layer”, and hereafter called so).
-Regarding claim 14, Tsukamoto et al  teaches that Tsukamoto et al  teaches that the Volterra series expansion comprises at least fifth order terms if “N” is equal or greater than 5, (see figure 6), and the deep neural network comprises at least three one-dimensional layers (400-2, 400-3, 403N) (see figure 6).
Tsukamoto et al  does not teach whether in the deep neural network, each layer having at least 10 feature maps, as claimed.
However, Tsukamoto et al  teaches that each layer comprises an adaptive FIR filter (400-2, 400-3 or 403N), (see figure 6, and “FIR”, [0038])).

For an application, since Tsukamoto et al does not teach in-detail on how the adaptive FIR filter is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Tsukamoto et al, as taught by Adams et al, in such a way that the adaptive FIR filter would be implemented with an adaptive FIR filter with taps up to 400 taps, so that the adaptive FIR filter would be structurally obtained, as required and expected in the radio receiver.
With the implementation, Tsukamoto et al in view of Adams et al    teaches that in the deep neural network, each layer comprises an adaptive FIR filter having at least 10 taps mapped from an adaptiveness, (said taps considered here equivalent with the limitation “feature maps”, and hereafter called so).
	With the implementation, Tsukamoto et al in view of Adams et al  further teaches that the deep neural network comprises : a connected path (comprising (404)) subsequent to the at least three layers (see figure 6 of Tsukamoto et al  ), (said connected path considered here equivalent with the limitation “fully connected layer”, and hereafter called so).
Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al  in view of Lozhkin, and further in view of  Adams et al.
Tsukamoto et al in view of Lozhkin teaches that the deep neural network comprises at least three one-dimensional layers (400-2, 400-3, 403N) (see figure 6 of Tsukamoto et al).
Tsukamoto et al  in view of Lozhkin does not teach whether in the deep neural network, each layer having at least 10 feature maps, as claimed.

In analogous art, Adams et al  teaches that an adaptive FIR filter can implemented with an adaptive FIR filter with adaptive taps up to 400 taps, (see (702) of figure 8, and [0089]).
For an application, since Tsukamoto et al in view of Lozhkin does not teach in-detail on how the adaptive FIR filter is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Tsukamoto et al in view of Lozhkin, as taught by Adams et al, in such a way that the adaptive FIR filter would be implemented with an adaptive FIR filter with taps up to 400 taps, so that the adaptive FIR filter would be structurally obtained, as required and expected in the radio receiver.
So, with the implementation, Tsukamoto et al in view of Lozhkin and Adams et al    teaches that in the deep neural network, each layer comprises an adaptive FIR filter having at least 10 taps mapped from an adaptiveness, (said taps considered here equivalent with the limitation “feature maps”, and hereafter called so).
With the implementation, Tsukamoto et al  in view of Lozhkin and Adams et al  teaches that the deep neural network further comprises a connected path (comprising (404)) subsequent to the at least three layers (see figure 6 of Tsukamoto et al), (said connected path considered here equivalent with the limitation “fully connected layer”, and hereafter called so).
Claim 17  is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al  in view of Ali et al (9,137,082).
-Regarding claim 17, Tsukamoto et al  teaches a non-linear distortion-compensating processor (600) being a receiver (see figure 8 and [0032-0044, 0081, 0082]), comprising: 

at least one automated processor (comprising (106, 111, 107, 108, 109, 110)), configured to: 
decompose, , via (106, 107, 108, 109),  the non-linearly distorted radio frequency signal, as a polynomial series expansion (comprising first-order terms (outputted from (106)) and third-order terms (outputted from (109), (said polynomial series expansion considered here equivalent with the limitation “Voterra series expansion” and hereafter called so));  and
process, via (110), the Volterra series expansion with an adaptive filter system (110)), (considered here equivalent with the limitation “deep neural network” and hereafter called so), adaptively adjusted/trained with respect to the non-linear distortion (comprising third order distortion“IM3”, [0040]) of the radio frequency communication system, to equalize  the distortion.
Tsukamoto et al  further teaches that the non-linearly distorted radio frequency signal is an orthogonal frequency multiplexed signal (“OFDM signal”, [0080]) conveying the information, (which is distorted by transmission over a communication channel (being a transmission path from the transmitter to the receiver). 

In analogous art, Ali et al  teaches that an information (d)) can be generated for transmission at a transmit site  (500) by modulating, via a modulator (510, 520),  the information into an orthogonal frequency multiplexed radio frequency signal (outputted from (520)  for transmission (see figure 5, and col. 4, lines 3-12), and a corresponding receive site (600) receiving the orthogonal frequency multiplexed radio frequency signal can comprise a demodulator (660, 670) to demodulate the received orthogonal frequency multiplexed radio frequency signal for recovering the information (outputted from (670)) (see figure 6 and col. lines 8-11).
For applications, since Tsukamoto et al  does not teach in detail on how the information is generated for transmission at the transmitter and how the information is recovered at the receiver, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Tsukamoto et al, as taught by Ali et al, in such way that the transmitter would comprise a modulator for modulating the information into an orthogonal frequency multiplexed radio frequency signal for transmission to the receiver, wherein for information recovery, the at least one automated processor of the receiver would comprise a demodulator coupled to an output ((OUTPUT), figure 8 of Tsukamoto et al) of the at least one automated processor to demodulate the information modulated in the non-linearly distorted radio frequency signal, so that via the demodulation, the information could be recovered.
.
Allowable Subject Matter
Claims 4, 5, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632